DETAILED ACTION
Response to Amendment
	This communication is in response to the amendment filed on 10/28/2021 for application 16/576,085. Claims 19, 21-22, 25-27, 29-32 and 35-38 have been amended. Claims 1-18 have been canceled. Claims 19-38 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 and 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments 

      	Applicant's arguments with respect to independent claims have been considered but are moot in view of the new ground(s) of rejection. After further search and a through examination of the present application, claims 19-38 remain rejected.

A double patenting rejection is maintained because terminal disclaimer has not been filed by the applicant.
 have been overcome by Applicants’ amendment to the claims and is hereby withdrawn.

Double Patenting 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 19-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of patent No. 10,880,111 B2.  Claims 1-23 of patent No. 10,880,111 B2 contain (e.g., shared communication channel generation request includes a first group identification and a second group identification, shared communication channels are configured to communicate a first plurality of messaging communications) almost similar element (e.g., receive a first message communication associated with a first group identification in a shared communication channel on a group-based communication platform, wherein the shared communication channel comprises message communications from a plurality of client devices associated with at least one of the first group identification or a second group identification) of claims 19-38 of the instant application and as such anticipate claims 19-38 of the instant application.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 19-38 to Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 103
	 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19, 21, 23-29, 31 and 33-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al (US 2016/0275803 A1) in view of Matsumoto et al (US 7426540 B1) further in view of Kakuta et al (US 6630944 B1).

 	As per claim 19, Martin teaches an apparatus comprising at least one processor and at least one non-transitory memory comprising program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least: receive a first message communication associated with a first group identification in a shared communication channel on a group-based communication platform, based at least in part on determining that each client of the plurality of clients is associated with at least one of the first group identification or the second group identification, transmit the first message communication to the plurality of clients and cause rendering of the first message communication with a first graphical indicator within a shared communication channel interface associated with the shared communication channel, wherein the first graphical indicator indicates that the first message communication is associated with the first group identification (see Fig.1, [0040], [0058], e.g., student devices/user devices 104a….104n are associated with group identification in a shared communication channel, access to interface windows representing different communication channels may be enabled for students, instructors, or other users, communication management subsystem enable, 
Martin does not explicitly teach rendering of the first message communication with a first graphical indicator within a shared communication channel interface.
However, Matsumoto teaches rendering of the first message communication with a first graphical indicator within a shared communication channel interface (col.1, lines 55-67, col.2, lines 1-7, e.g., discloses Group A and Group B within the research department are studying the same theme. The researchers within each group want to share a chat on channel about research within their own group, researchers want to chat in channel #CH1 so that they can see the chat contents).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Matsumoto with the teachings of Martin in order to efficiently enabling a method for sharing a user chat on channel about research within their own group (Matsumoto).
Martin and Matsumoto do not explicitly teach wherein the shared communication channel comprises a virtual space for message communications between a plurality of clients, wherein each client of the plurality of clients is associated with at least one of the first group identification or a second group identification.

Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Kakuta with the teachings of Martin and Matsumoto in order to efficiently enabling a method for displaying conversations on a network for ease of viewing in accordance with user preferences (Kakuta).

 	As per claim 21, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to further: receive a second message communication associated with the second group identification in the shared communication channel; based at least in part on determining that the plurality of clients are associated with at least one of the first group identification or the second group identification, transmit the second message 
 	As per claim 23, wherein the first group identification is associated with a first viewing privilege settings set, wherein the second group identification is associated with a second viewing privilege settings set that is different from the first viewing privilege settings set (Figs. 13-21, disclose privilege settings of different groups, Matsumoto). 
 	As per claim 24, wherein the first message communication is rendered within the shared communication channel interface associated with the shared communication channel based at least in part on the first viewing privilege settings set (Figs. 13-21, disclose privilege settings of different groups, Matsumoto). 

 	As per claim 26, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to further: based at least in part on determining that a third client is not associated with the first group identification or the second group identification, forgo transmitting a third message communication from the third client to the plurality of clients (see Fig.1, [0040], [0058], e.g., student devices/user devices 104a….104n are associated with group identification in a shared communication channel, access to interface windows representing different communication channels may be enabled for students, instructors, or other users, communication management subsystem enable, for an instructor of a course, access to multiple interface windows (e.g., on a chat interface) that each represents a communication channel associated with a particular 
 	As per claim 27, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to further: based at least in part on determining that a third client is not associated with the first group identification or the second group identification, forgo rendering the shared communication channel interface of the shared communication channel to the third client (see Fig.1, [0040], [0058], e.g., student devices/user devices 104a….104n are associated with group identification in a shared communication channel, access to interface windows representing different communication channels may be enabled for students, instructors, or other users, communication management subsystem enable, for an instructor of a course, access to multiple interface windows (e.g., on a chat interface) that each represents a communication channel associated with a particular student group for the course, messages provided on the "Group C" chat channel may be presented on the "Group C" interface window of the instructor chat interface without being presented on the other interface windows, Martin). 
 	As per claim 28, wherein the first message communication comprises at least one of: a text, an image, a video, an audio, or a combination thereof (see rejection of 19 above). 
Regarding claim 29, claim 29 is rejected for substantially the same reason as claim 19 above.

Regarding claims 31, 33-37, claims 31, 33-37 are rejected for substantially the same reason as claim 21, 23-28 above.

Regarding claim 38, claim 38 is rejected for substantially the same reason as claim 19 above.


Claims 20, 22, 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al (US 2016/0275803 A1) in view of Matsumoto et al (US 7426540 B1) in view of Kakuta et al (US 6630944 B1) further in view of Hong (US 2017/0109013 A1).

 	As per claim 20, Martin, Matsumoto and Kakuta do not explicitly teach wherein the first graphical indicator is a first group icon, wherein the first group icon indicates that the first message communication is received from a first client associated with the first group identification. 
However, Hong teaches wherein the first graphical indicator is a first group icon, wherein the first group icon indicates that the first message communication is received from a first client associated with the first group identification ([0012], e.g., discloses wherein providing a group icon organizing method and apparatus in a messenger 
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Hong with the teachings of Martin, Matsumoto and Kakuta in order to efficiently enabling a method for organizing a group icon in a messenger service for confirming information about a group member at a network computing environment (Hong).

 	As per claim 22, wherein the second graphical indicator is a second group icon, wherein the second group icon indicates that the second message communication is received from a second client associated with the second group identification (see Fig.6-8, e.g., discloses wherein creating the different group icons by merging user icons for partner terminals participating in a group chat, Hong). 

Regarding claim 30, claim 30 is rejected for substantially the same reason as claim 20 above.

Regarding claim 32, claim 32 is rejected for substantially the same reason as claim 22 above.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Mohammad A Sana/Primary Examiner, Art Unit 2166